60 F.3d 841NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re Eli RAITPORT, Petitioner.
No. 432.
United States Court of Appeals, Federal Circuit.
June 13, 1995.

Before MAYER, Circuit Judge
ON PETITION FOR WRIT OF MANDAMUS
ORDER
MAYER, Circuit Judge.


1
Eli Raitport petitions for a writ of mandamus to direct that a judge of the United States Court of Federal Claims recuse himself from Raitport's case.


2
Raitport brought an action in the Court of Federal Claims seeking damages for the alleged infringement by the United States of Raitport's patents.  On April 13, 1995, the trial court (1) denied Raitport's motion for recusal and (2) granted summary judgment in favor of the government.  On May 10, 1995, Raitport petitioned this court for a writ of mandamus.  On June 5, 1995, Raitport appealed the April 13 order.


3
The relief afforded by a writ of mandamus is reserved for those instances when granting such a petition is in aid of the court's jurisdiction.  See 28 U.S.C. Sec. 1651.  "[A] court of appeals has no occasion to engage in extraordinary review by mandamus 'in aid of its jurisdiction' when it can exercise the same review by a contemporaneous ordinary appeal."  Moses H. Cone Memorial Hosp. v. Mercury Constr.  Corp., 460 U.S. 1, 8 (1983).  Thus, Raitport may seek review of the Court of Federal Claims' adverse rulings in the course of his appeal.


4
Accordingly,

IT IS ORDERED THAT:

5
Raitport's petition for a writ of mandamus is denied.